

	

		III

		109th CONGRESS

		1st Session

		S. RES. 15

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Shelby, from the

			 Committee on Banking, Housing, and Urban Affairs, reported the following

			 original resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		RESOLUTION

		Authorizing expenditures by the Committee

		  on Banking, Housing, and Urban Affairs.

	

	

		That, in carrying out its powers,

			 duties, and functions under the Standing Rules of the Senate, in accordance

			 with its jurisdiction under rule XXV of such rules, including holding hearings,

			 reporting such hearings, and making investigations as authorized by paragraphs

			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on

			 Banking, Housing, and Urban Affairs is authorized from March 1, 2005 through

			 September 30, 2005; October 1, 2005, through September 30, 2006; and October 1,

			 2006, through February 28, 2007, in its discretion (1) to make expenditures

			 from the contingent fund of the Senate, (2) to employ personnel, and (3) with

			 the prior consent of the Government department or agency concerned and the

			 Committee on Rules and Administration, to use on a reimbursable or

			 non-reimbursable basis the services of personnel of any such department or

			 agency.

		2.(a)The expenses of the

			 committee for the period March 1, 2005, through September 30, 2005, under this

			 resolution shall not exceed $3,196,078, of which amount (1) not to exceed

			 $12,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $700

			 may be expended for the training of the professional staff of such committee

			 (under procedures specified by section 202(j) of the Legislative Reorganization

			 Act of 1946).

			(b)For the period of

			 October 1, 2005, through September 30, 2006, expenses of the committee under

			 this resolution shall not exceed $5,611,167 of which amount (1) not to exceed

			 $20,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed

			 $1200 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

			(c)For the period of

			 October 1, 2006, through February 28, 2007, expenses of the committee under

			 this resolution shall not exceed $2,388,363 of which amount (1) not to exceed

			 $8,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed $500

			 may be expended for the training of the professional staff of such committee

			 (under procedures specified by section 202(j) of the Legislative Reorganization

			 Act of 1946).

			3.The committee shall report its findings,

			 together with such recommendations for legislation as it deems advisable, to

			 the Senate at the earliest practicable date, but not later than February 28,

			 2007.

		4.Expenses of the committee under this

			 resolution shall be paid from the contingent fund of the Senate upon vouchers

			 approved by the Chairman of the committee, except that vouchers shall not be

			 required (1) for the disbursement of salaries of employees paid at an annual

			 rate, or (2) for the payment of telecommunications provided by the Office of

			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the

			 payment of stationery supplies purchased through the Keeper of the Stationery,

			 United States Senate, or (4) for payments to the Postmaster, United States

			 Senate, or (5) for the payment of metered charges on copying equipment provided

			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or

			 (6) for the payment of Senate Recording and Photographic Services, or (7) for

			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,

			 United States Senate.

		5.There are authorized such sums as may be

			 necessary for agency contributions related to the compensation of employees of

			 the committee from March 1, 2005, through September 30, 2005; October 1, 2005,

			 through September 30, 2006; and October 1, 2006, through February 28, 2007, to

			 be paid from the Appropriations account for Expenses of Inquiries and

			 Investigations.

		

